internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p plr-118085-99 date date legend fund a fund b_trust company auditor year date date date date date date date date this is in reply to a letter dated date requesting a ruling on behalf of fund a and fund b individually referred to as fund and collectively referred to as funds you have requested a ruling that each fund be granted an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code for funds’ tax_year ended date plr-118085-99 facts fund a was organized in year as a massachusetts business_trust fund b was organized in year as a separate portfolio of trust which is organized as a massachusetts business_trust each fund elected on its initial federal_income_tax return to be taxed as a regulated_investment_company ric under subchapter_m part i of chapter of the internal_revenue_code each fund has maintained its election and qualification as a ric in each tax_year thereafter each fund files its federal_income_tax return on the basis of a fiscal_year ending date both funds engage company to provide overall administrative and other services including office facilities and personnel necessary for administration funds also retain auditor as their independent auditor tax advisor and tax_return_preparer in lieu of maintaining an internal tax department each fund’s federal_income_tax return for its fiscal_year ended date was due on date on date auditor prepared and delivered to company on behalf of each fund a form_7004 application_for automatic_extension of time to file corporation income_tax return each fund indicated on its form_7004 that it intended to file form 1120-ric and each fund had computed its taxable_income as a ric an employee of company inadvertently misplaced each fund’s form_7004 and was not in the office from date to date as a result each fund’s form_7004 was not mailed until date after date during date company discovered that each fund had failed to timely file its form_7004 and immediately retained auditor to address this matter on behalf of funds auditor immediately prepared each fund’s federal_income_tax returns for the fiscal_year ended date each return was filed on date and contained an election under sec_855 law and analysis sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such tax_year except as provided elsewhere in the section sec_1_855-1 of the income_tax regulations provides that a sec_855 election must be made in the return filed by the company for the tax_year the election should be made by the taxpayer by treating the dividend or portion thereof to which plr-118085-99 such election applies as a dividend paid during the tax_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such tax_year after the time for filing the return for the tax_year for which an election is made under sec_855 the election is irrevocable sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we conclude that each fund has satisfied the requirements for our granting a reasonable extension of time to allow it to make the election under sec_855 accordingly each fund is granted an extension until date to make an election under sec_855 on its federal_income_tax return filed for its tax_year ended date except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether each fund in fact has satisfied the requirements of sec_855 and the regulations thereunder we also express no opinion as to whether each fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether each fund’s tax_liability is not plr-118085-99 lower in the aggregate for all years to which the regulatory election applies than each fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director's office will determine each fund’s tax_liability for the years involved if the district director's office determines either fund’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to providing an extension of time for filing a sec_855 election and does not provide relief from any liability incurred as a result of filing a late return this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter sec_6110 copy sincerely yours assistant chief_counsel financial institutions products
